DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 are rejected because their preamble recite “wherein comparatively displaying the vector flow images and the Doppler color flow images comprises…”.  It appears that the preamble is referring to a step of comparatively displaying the vector flow images and the Doppler color flow images  However claims 33 or claim 1, from which claims 6 and 10 depend from do not recite comparatively displaying, and therefore it is unclear and indefinite, what the comparatively displaying is referring to.
Claim 7 is rejected because it inherits deficiencies by nature of its dependency on claim 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 10, 16-17, 22, 28, and 33, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0150717 to “Sato”, in view of U.S. Patent Application Publication No. 2015/0141832 to Yu et al. “Yu”, further in view of U.S. Patent Application Publication No. 2009/0326379 to Daigle et al. “Daigle”.
Regarding claim 1, Sato teaches a method for ultrasound flow imaging display (“ultrasonic diagnosis apparatus…imaging processing method”, Title; “generate blood flow images”, Abstract; “display to display movement information data”, Abstract; “color flow mapping (CFM) method”, Paragraph 0026), comprising: 
transmitting focused ultrasound beams to a scanning target (“piezoelectric vibrators, which generate an ultrasonic wave based on a drive signal supplied from a transmitter/receiver 11 of the apparatus body 10”, Paragraph 0022; “ultrasonic wave is transmitted from the ultrasound probe 1 to a subject P”, Paragraph 0023; “transmitting the focused ultrasound”, Paragraph 0025; Paragraph 0031, specifically the transmitted ultrasonic waves are focused using a transmission delay time for each piezoelectric vibrator); 
receiving echoes of the focused ultrasound beams to obtain focused ultrasound echo signals (“The ultrasound probe 1 receives a reflected wave from a subject P and converts the received reflected wave into an electrical signal.”, Paragraph 0023; “the transmitted ultrasonic wave is successively reflected on a surface of discontinuity of acoustic impedance in tissues inside the body of the subject P and is received as an echo signal by the piezoelectric vibrators of the ultrasound probe 1”, Paragraph 0024; Paragraph 0033, specifically the receiver receives the echo signal and processed using a reception delay circuit, which is similar to what is performed in the instant application in the form of focus delaying of the received signal, see instant specification, Paragraph 0050, and would read on beamforming, and therefore obtaining focused ultrasound echo signals); 
obtaining ultrasound images of at least a portion of the scanning target (See Fig. 4, b-mode image containing ROI, region of interest, Paragraph 0082) according to the focused ultrasound echo signals (“generating an ultrasonic image based on the reflected wave received by the ultrasound probe 1”, Paragraph 0030; wherein the reflected waves are from focused transmitted ultrasonic waves, Paragraph 0031, and the reflected/received waves are processed with a reception delay, Paragraph 0033, which would read on beamforming, and therefore obtaining focused ultrasound echo signals); 
displaying the ultrasound images on a display device (monitor, Fig. 1, Ref. 2; monitor 2 displays an ultrasonic image generated in the apparatus body 10, Paragraph 0029; Paragraph 0046, specifically the image generator generators two dimensional images from two-dimensional or three-dimensional ultrasound data, to be displayed on the monitor 2); 
receiving from a user location information for user-selected target points in the scanning target (“The operator refers to the monitor 2 and uses the input device 3 to set the region of interest in which the operator wishes to observe the blood flow behavior”, Paragraph 0081; wherein the region of interest, ROI, contains tracking points that are set, Paragraph 0084);
superimposing the ultrasound images and the flow velocity vector information to form vector flow images (See Fig. 9; “For example, as illustrated in FIG. 9, the image generator 15 a generates a superimposed image in which arrows representing the respective velocity vectors at a plurality of points are superimposed in the ROI of the power image”, Paragraph 0097;  wherein the power image is a Doppler ultrasound image, Paragraph 0042) comprising a flow velocity vector for at least one user-selected target point (Paragraph 0084, specifically the calculated velocity vectors are for each of the tracked points, such as each of the 35 points in the ROI, wherein the velocity vectors represents the movement information of the blood flow behavior, Paragraph 0085, which would read on a flow velocity vector), wherein the flow velocity vector comprises an arrow (See Fig. 9, vector arrows displayed within the region of interest), and a direction of the arrow representing the direction of the flow velocity vector at the at least one user-selected target point (inherent in the term velocity vector, since a vector includes a magnitude and direction, and the velocity vector represent the movement information of the blood flow behavior, the direction of the vector at one of the tracked points would represent the direction of blood flow at the tracked point). 
displaying the vector flow images on the display device (Paragraph 0099, specifically generating blood flow images in a time sequence with velocity vector arrows superimposed in the ROI of the image for each of the plurality of points, and displayed on a monitor 2, Paragraph 0096).
However, Sato does not disclose transmitting plane ultrasound beams to the scanning target; receiving echoes of the plane ultrasound beams to obtain plane ultrasound echo signals; obtaining flow velocity vector information for the user-selected target points in the scanning target according to the plane ultrasound echo signals; and a length of the arrow representing a magnitude of the flow velocity vector at the at least one user-selected target point.
Yu teaches steps for carrying out vector projectile imaging, VPI, (Paragraph 0031) that includes transmitting plane ultrasound beams to the scanning target (“the array 10 transmits a series of ultrasonic unfocused, steered plane waves 11 into the tissue”, Paragraph 0032, See also Fig. 1A);
receiving echoes of the plane ultrasound beams to obtain plane ultrasound echo signals (The transducer 10 also receives the waves reflected from the tissue at different receive steering angles”, Paragraph 0032, and applied to a Beam Former 30, Paragraph 0033; wherein the reflected waves are from the ultrasonic unfocused, steered plane waves, Paragraph 0032, and therefore the received reflected waves read on plane ultrasound echo signals, See also Paragraph 0036); and
obtaining flow velocity vector information in the scanning target according to the plane ultrasound echo signals (VPI provides estimates of flow velocity vectors, Paragraph 0009; the received plane wave signals are processed with a least squares vector estimation circuit 22 that determines axial-lateral vector components which depict the magnitude of the velocity and direction of the flow, Paragraphs 0034, See also Paragraphs 0040-0042).  
Additionally, Yu teaches duplex visualization method in which color-encoded particle projectiles are rendered as arrows wherein color code and length are both related to the velocity magnitude at a particular location in the imaged vasculature and the direction of the projectiles shows flow direction (Paragraph 0034; VPI provides quantitative flow visualization through dynamic rendering of color-encoded particle projectiles, Paragraph 0054). This would read on a length of the arrow representing a magnitude of the flow velocity vector.  
Daigle teaches the fact that for Doppler acquisitions, the use of unfocused plane waves can be used to ensonify the entire field of view with a single pulse and thereby achieve extremely fast frame rates (Paragraph 0059), which allows for longer Doppler ensemble while still supporting high frame rates, and therefore would allow improved accuracy in the blood velocity estimate (Paragraph 0067).
Yu explicitly teaches Daigle, since Daigle is incorporated by reference in its entirety in Yu (See Paragraph 0093 of Yu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention wherein Sato’s method of obtaining a flow velocity vector using focused ultrasound beams is substituted with transmitting plane ultrasound beams to the scanning target; receiving echoes of the plane ultrasound beams to obtain plane ultrasound echo signals; obtaining flow velocity vector information in the scanning target according to the plane ultrasound echo signals; and a length of the arrow representing a magnitude of the flow velocity vector, as taught by Yu, since such a modification would be a simple substitution of one known element for another to obtain predictable results, i.e. substituting transmitting focused ultrasound beams and receiving the echoes of the focused ultrasound beams with transmitting plane ultrasound beams and receiving echoes of the plane ultrasound beams, which based on the teachings of Daigle, would achieve extremely fast frame rates (Daigle, Paragraph 0059) and allow improved accuracy in the blood velocity estimate (Daigle, Paragraph 0067) (Also see MPEP 2143.B).  
Therefore, in the combination of Saito and Yu, in view of Daigle, Saito would transmit focused ultrasound beams (Saito, Paragraphs 0025, 0031) to acquire B-mode image data (Paragraph 0038), and for the Doppler acquisition (Saito, Paragraphs 0037, 0038) would use the unfocused plane wave method as taught by Yu (Paragraph 0032), on the selected region of interest as disclosed by Saito (Paragraph 0081), to generate the velocity vectors (Saito, Paragraphs 0084-0085), which would read on obtaining flow velocity vector information for the user-selected target points in the scanning target, and the arrows representing the flow velocity vectors would be those of the user-selected ROI, i.e. target points.
Regarding claim 3, the modification of Sato and Yu, in view of Daigle disclose all the features of claim 33.
As disclosed in the claim 1 rejection above, Yu teaches wherein the ultrasound echo signals for obtaining the flow velocity vector are from plane echo signals (VPI provides estimates of flow velocity vectors, Paragraph 0009; the received plane wave signals are processed with a least squares vector estimation circuit 22 that determines axial-lateral vector components which depict the magnitude of the velocity and direction of the flow, Paragraphs 0034, See also Paragraphs 0040-0042).
Additionally, as disclosed in the claim 33 rejection, Yu, in view of Daigle, teaches wherein the Doppler flow velocity information is also obtained from plane echo signals (“use a combination of unfocused transmit plane waves steered to propagate in different directions, and improve lateral resolution of the Color Flow image over the entire field of view. The method can be adapted to use a combination of unfocused transmit plane waves”, Paragraph 0090; wherein the color flow image when generated from a color power doppler method, See heading that cited portion is under, Paragraph 0082, would contain Doppler flow velocity information).
Sato further discloses wherein the flow velocity vector information and the Doppler flow velocity information are derived from the ultrasound echo signals obtained in a same sampling period (Paragraphs 0037, 0038, 0069, 0072, 0076, 0083-84). Sato discloses the Doppler processing unit reads out the echo data generated by the transmitter/receiver (Paragraph 0037) wherein the CFM processing unit 14a, that is part of the Doppler processing unit (See Fig. 1, Ref. 14 and 14a), acquires two-dimensional or three-dimensional blood flow information in time sequence in a scan range formed of a plurality of scan lines, from the two-dimensional or three-dimensional echo data collected through ultrasound transmission/reception performed in the scan range (Paragraph 0069) and generates Doppler data for generating a color Doppler image (Paragraph 0038). The collected echo data performed in the scan range reads on ultrasound signals obtained in one sampling period. The collected data is then processed using a "velocity, distribution, power estimation" process/block (Paragraphs 0072, 0076) wherein the velocity estimation is the velocity of blood flow ("velocity, V, of blood flow", Paragraph 0076) and would read on Doppler flow velocity information. Further as can be seen in Figs. 3 and 5, the same echo data collected through ultrasound transmission/reception performed in the scan range are used for "velocity vector calculation" (block within Fig. 5, Ref. 15b). The velocity vectors are calculated (Paragraphs 0083-84) from the frames of blood flow images (See Fig. 5, blood flow images) that were generated from the velocity, distribution, power estimation block (block within Fig. 3, Ref. 14a) from the echo data collected through ultrasound transmission/reception performed in the scan range.
Therefore, in the combination of Sato and Yu, in view of Daigle, the flow velocity vector information and the Doppler flow velocity information are derived from the plane ultrasound echo signals obtained in a same sampling period.
Regarding claim 5, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
Sato further discloses calculating the velocity vectors by setting a region of interest, ROI, (Fig. 12, Ref. S101; Paragraph 0109), calculating motion vectors at a plurality of points in the region of interest (reads as target point) in each frame (Fig. 12, Ref. S102; Paragraph 0109), and converts the calculated motion vectors into velocity vectors (Fig. 12, Ref. S103; Paragraph 0109), where the velocity markers are incorporated into an image (Fig. 12, Ref. S104; Paragraph 0110), and displayed (Fig. 12, Ref. S105; Paragraph 0110). Additionally, Sato discloses that the setting of the ROI is after collection of blood flow images (Paragraph 0111) and that the ROI can be set at any position of the image (Paragraph 0103). Sato discloses examples of selecting a single ROI (See Figs. 9 and 10, single ROI box), and multiple ROls (See Fig. 11, ROI boxes A & B). Sato further discloses a plurality of blood flow images can be generated with superimposed velocity vectors, in a time sequence and therefore can be displayed in motion, Paragraph 0099). This would read on forming flowing marks which flow over time. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of Sato would teach wherein, the flow velocity vector information of the target points comprises flow velocity vectors at positions in the ultrasound images to which the target point is successively moved, and wherein the method further comprises: marking the flow velocity vectors at the positions to which the target point is successively moved to form flowing marks which flow over time, since Sato discloses the ROI (that reads on user selected target points) can be placed anywhere in the image, and since the flow velocity vector information is calculated after acquisition of the blood flow images based on the selected ROI, creating new flow velocity vectors at successive positions, would just require selecting the new ROI position. A similar case can be seen in Figs. 10 and 11 of Sato, where the ROI can be changed from a single ROI position, to two ROls with different positions.
Regarding claim 10, the modifications of Sato and Yu, in view of Daigle, disclose all the features of claim 33.	
Yu further teaches configuring one or more of color, transparency, contrast and shape of the marks which are used to mark the flow velocity vector information in a background image to distinguish the marks from the background image or indicate rate level of the displayed flow velocity vector information (Paragraphs 0016, 0053, 0054).  Yu teaches for the estimating a flow vector, v (Paragraph 0014), a single-hue color-coded arrow is formed, where for high velocity magnitude, the corresponding arrow would be brighter in color and longer in length (Paragraph 0016).  Yu further teaches the VPI image was overlaid on background B-mode image (Paragraph 0061), wherein the VPI image contain dynamic visualization of color-encoded vector projectiles (read as flow velocity vectors) (Paragraph 0006).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the method includes configuring one or more of color, transparency, contrast and shape of the marks which are used to mark the flow velocity vector information in a background image to distinguish the marks from the background image or indicate rate level of the displayed flow velocity vector information, as further taught by Yu, in order to quantitatively highlight flow paths together with changes in magnitude and orientation (Yu, Paragraph 0053).
Regarding claim 16, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
Sato discloses the operator can designate a variety of processing that are displayed on the monitor, through the GUI (Paragraph 0051).  Sato further teaches two explicit display modes of an FFT display and a color Doppler display, where the FFT display is a display of a Doppler spectrum by the PWD or CWD method (Paragraph 0051), and the color Doppler display is the display of a blood flow image obtained by the CFM (color flow mapping) method (Paragraph 0051), which would read on a Doppler color flow image.  Sato further discloses that the flow velocity vector information can be superimposed onto the blood flow image (Paragraph 0097-0099, Fig. 9).  Therefore it is inferred that the display mode can be changed form a FFT display to a color Doppler display, through operator designation, where the blood flow image in the color Doppler display contains flow velocity vector information superimposed.  This would read on switching current display mode into any display mode obtained by comparatively displaying the flow velocity vector information and the Doppler color flow images according to a mode switching instruction.
Regarding claim 17, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
Sato further discloses collecting Doppler spectrum by the PWD (Pulse Wave Doppler) method (Paragraph 0068).  Sato discloses the operator can designate a variety of processing that are displayed on the monitor, through the GUI, such as an FFT display, which displays a Doppler spectrum by the PWD method (Paragraph 0051).  This reads on displaying Doppler spectrum images obtained by pulse-wave Doppler imaging according to a mode switching instruction inputted.
Regarding claim 22, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
Sato further discloses wherein the user-selected target points are obtained by obtaining a location indicating instruction inputted by a user and obtaining the user-selected target points according to the location indicating instruction (Paragraphs 0028, 0082-0083).  Sato discloses the input device accepts from the operator the setting of a Region Of Interest (ROI) for an image processor (Paragraph 0028).  More specifically, the operator sets a ROI that can be in any shape (Paragraph 0082), and the detector calculates motion vectors at a plurality of points in the ROI (Paragraph 0083).  Therefore, the setting of the ROI reads on obtaining a location indicating instruction inputted by a user and obtaining the target points according to the location indicating instruction.
Regarding 28, the modifications of Sato, Yu, in view of Daigle disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Yu, in view of Daigle teaches transmitting plane ultrasound beams to the scanning target (Yu, Paragraph 0032, Daigle, Paragraph 0090) to obtain Doppler flow velocity information (Daigle, Paragraph 0090).
Sato further discloses transmitting the ultrasound beams to the scanning target along an ultrasound propagation direction (“piezoelectric vibrators, which generate an ultrasonic wave based on a drive signal supplied from a transmitter/receiver 11 of the apparatus body 10”, Paragraph 0022; “ultrasonic wave is transmitted from the ultrasound probe 1 to a subject P”, Paragraph 0023; “ultrasound probe are mechanically swung”, Paragraph 0025; “perform ultrasound transmission/reception in a scan range formed of a plurality of scan lines”, Paragraph 0035); 
receiving the echoes of the ultrasound beams to obtain a group of ultrasound echo signals (“performs processing on the packet”, Paragraph 0061, wherein the packet is a group of received echo data, Paragraph 0061); 
obtaining at least two frames of image data according to the group of ultrasound echo signals (Paragraphs 0071-73; n-th frame, (n-1)th frame, (n-2)th frame, (n-3)th frame, (n-4)th frame, Paragraph 0073), 
selecting a tracking region (“sets a rectangular ROI”, Paragraph 0082) in a first frame of image data (“B-mode image”, Paragraph 0082) and searching a tracking result region in a second frame of image data which corresponds to the tracking region (“calculates a motion vector by tracking which position the speckle at the tracking point in “the (n−1)th frame” moves to in “the n-th frame.” Paragraph 0084, wherein the tracking points are set in the ROI, Paragraph 0084), and 
obtaining the flow velocity vector information of the user-selected target points according to locations of the tracking region and the tracking result region and a time interval between the first frame and the second frame of image data (“calculates a motion vector by tracking which position the speckle at the tracking point in “the (n-1) frame” moves to in “the n-th frame”. Then, in the “velocity vector calculation process” illustrated in FIG. 5, the detector 15b calculates a velocity vector from the motion vector using the frame-to-frame time difference between the two frames that are targets of the cross-correlation process.”, Paragraph 0084); and 
obtaining the Doppler flow velocity information according to the group of plane ultrasound echo signals (“the CFM processing unit generates a set of “velocity, distribution, power” data in a packet”, Paragraph 0061).  
Regarding claim 33, the modifications of Saito and Yu, in view of Daigle disclose all the features of claim 1 above.
Daigle further teaches obtaining Doppler flow velocity information according to the plane ultrasound echo signals and generating Doppler color flow images according to the Doppler flow velocity information (“use a combination of unfocused transmit plane waves steered to propagate in different directions, and improve lateral resolution of the Color Flow image over the entire field of view. The method can be adapted to use a combination of unfocused transmit plane waves”, Paragraph 0090; wherein improving the lateral resolution of the color flow image infers that a color flow image is generated, and it is further inherent that the color flow image when generated from a color power doppler method, See heading that cited portion is under, Paragraph 0082, would contain Doppler flow velocity information.  This is similar to what is cited in the instant specification, Paragraph 00142, “the Doppler flow imaging herein may be color Doppler flow imaging (CDFI) techniques.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, wherein the method further includes obtaining Doppler flow velocity information according to the plane ultrasound echo signals and generating Doppler color flow images according to the Doppler flow velocity information, as further taught by Yu, in view of Daigle, in order to provide an approximate mean flow velocities in the region of interest (Daigle, Paragraph 0010).
Regarding claim 34, the modification of Sato and Yu, in view of Daigle disclose all the features of claim 33 above.
Sato further discloses comparatively displaying the Doppler color flow images and the vector flow images (See Fig. 9; “a superimposed image in which predetermined graphics showing the movement information of each of a plurality of points is superimposed in the region of interest of the blood flow image. For example, as illustrated in Fig. 9”, Paragraph 0097; “superimposed image in which arrows representing the respective velocity vectors at a plurality of points are superimposed in the ROI of the power image”, Paragraph 0097; wherein the blood flow image is generated by the CFM, color flow mapping, processing unit, wherein the blood flow image is a color Doppler image, Paragraph 0043, and would read on a Doppler color flow image.  Sato further discloses a plurality of blood flow images can be generated with superimposed velocity vectors, in a time sequence and therefore can be displayed in motion, Paragraph 0099). [Examiner notes that the instant specification discloses that “comparatively displaying” can be a simultaneous display mode, Specification, Paragraph 00159.  Therefore the displaying of a series of images in a time series, wherein each of the images simultaneously displays the velocity vectors on a Doppler color flow images such as seen in the image of Fig. 9, would read on comparatively displaying the vector flow images and the Doppler color flow images.].  
Regarding claim 38, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
Yu teaches wherein a first plane ultrasound beam is transmitted in a first ultrasound propagation direction and wherein a second plane ultrasound beam is transmitted in a second ultrasound propagation direction (See Paragraph 0059, and Table 2, specifically a steered plane wave pulsing sequence consists of transmitting the steered plane waves in three different steering angles -10°, 0°, and 10°, which would read on different propagation directions).
Daigle teaches the fact that using a combination of unfocused transmit plane waves steered in different propagation direction improves lateral resolution of the color flow image over the entire field of view and obtains vector flow direction and magnitude over the entire field of view, all with the use of a standard transducer (Paragraph 0090)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein a first plane ultrasound beam is transmitted in a first ultrasound propagation direction and wherein a second plane ultrasound beam is transmitted in a second ultrasound propagation direction, as further taught by Yu, in view of Daigle, in order to improve lateral resolution of the Color Flow image over the entire field of view and obtaining vector flow direction and magnitude over the entire field of view, and to do so with a standard transducer (Daigle, Paragraph 0090).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 33 above, and further in view U.S. Patent Application Publication No. 2013/0165783 to Kim et al. “Kim”.
Regarding claims 6 and 7, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 33.  
However, the modifications of Sato and Yu, in view of Daigle do not explicitly disclose simultaneously displaying the vector flow images and Doppler color flow images, wherein simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows.
Kim teaches simultaneously displaying the vector flow images and Doppler color flow images, wherein simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows (Paragraphs 0084, 0087; See Fig. 18).  Kim teaches a display unit (Ref. 150) of the ultrasound system (Ref. 100) that may display various images formed by the processing unit (Ref. 130) (Paragraph 0087).  As shown in Fig. 18, the processing unit may form a brightness motion mode image (BI, Fig. 18) and a color motion mode image (VI2, Fig. 18).  As shown in both images (reads as windows) vectors based on extracted vector information are displayed in both images/windows (Paragraph 0084).  Therefore, this would read on simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the method includes simultaneously displaying the vector flow images and Doppler color flow images, wherein simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows, as taught by Kim, in order to provide an alternative to displaying both the vector flow images and the Doppler color flow images at the same time.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 10 above, and further in view of U.S. Patent No. 6,245,017 to Hashimoto et al. “Hashimoto”.
Regarding claim 11, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 10 above.
However, the modifications of Sato and Yu, in view of Daigle do not disclose wherein a transparency of the background image is adjustable or changes gradually.
Hashimoto teaches wherein a transparency of the background image is adjustable or changes gradually (Col. 12, lines 36-56).  Hashimoto teaches a display with two tomography images that are in the background, overlapped by a 3D image (Col. 12, lines 35-37).  The transparency of both the tomography and 3D images are displayed with different transparency (Col. 12, lines 37-40).  Hashimoto teaches portions of the background images (tomography images) that are not overlapped with the 3D image are displayed usually (Col. 12, lines 40-42), while the portions that are overlapped with the 3D image are displayed with a transparency of α (Col. 12, lines 43-45).  This reads on wherein a transparency of the background is adjustable or changes gradually.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein a transparency of the background image is adjustable or changes gradually, as taught by Hashimoto, in order to permit both layers of overlapping images to be observed separately (Hashimoto, Col. 12, lines 36-56).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0144166 to Specht et al. “Specht”.
Regarding claim 18, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
Sato discloses displaying a Doppler spectrum (displayed on the monitor, through the GUI, such as an FFT display, which displays a Doppler spectrum by the PWD method”, Paragraph 0051).
However, the modifications of Sato and Yu, in view of Daigle do not explicitly disclose wherein the Doppler spectrum is at least one of a Doppler spectrum image at a position of a cursor or a Doppler spectrum image at one or more pre-set positions.
Specht teaches the Doppler spectrum image is the Doppler spectrum at a position of a cursor (Paragraph 0173).  Specht teaches “spectral Doppler is a form of ultrasound image display in which the spectrum of flow velocities is represented graphically on the Y-axis and time on the X-axis. In some embodiments, all of the data needed for spectral analysis may be available for every pixel in the B-mode image. Controls would be necessary to position a cursor to the area of interest and to determine the size of the sample to combine centered on the cursor position” (Paragraph 00173).  This reads on selecting at a position of a cursor, to perform Doppler spectral analysis.  This is similar to what is disclosed in the instant specification (“The position of the cursor…may be obtained, and the Doppler spectrum at said position may be acquired”, Paragraph 00222).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the Doppler spectrum is at least one of a Doppler spectrum image at a position of a cursor, as taught by Specht, in order to analyze the flow velocities over time at a position of a pixel (Specht, Paragraph 0173).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 34 above, and further in view of U.S. Patent Application Publication No. 2014/0371594 to Flynn et al. “Flynn”.
Regarding claim 19, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 34 above, including comparatively displaying the flow velocity information and the Doppler color flow images.
However, the modifications of Sato and Yu, in view of Daigle do not disclose wherein comparatively displaying the flow velocity vector information and the Doppler color flow images further comprises at least one of: displaying the flow velocity vector information of the target points in a slow manner; and freezing the Doppler color flow image.  
Flynn teaches displaying the flow velocity vector information of the target points in a slow manner (Paragraphs 0044, 0135).  Flynn teaches to visualize the resulting velocity vector image, each particle is probabilistically generated at a pixel where flow is detected, and imbued with motion proportional to the velocity vector estimate, scaled down so the viewer may easily perceive motion in a “real-time slow-motion” presentation (Paragraph 0044).  Flynn further teaches overlaying velocity vector magnitude painted by conventional colorflow velocity display  and the viewer can arbitrarily scale the motion displayed on the screen to a fraction of actual speed, effectively allowing realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Paragraph 0135).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle wherein the method includes displaying the flow velocity vector information of the target points in a slow manner, as taught by Flynn, in order to allow realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Flynn, Paragraph 0135).
Regarding claim 20, the modification of Sato and Yu, in view of Daigle disclose all the features of claim 34.
However, the modifications of Sato and Yu, in view of Daigle do not disclose freezing the Doppler color flow image comprises one of: displaying the Doppler color flow images repeatedly; and displaying the Doppler color flow images in a slow manner.  
Flynn teaches displaying the Doppler color flow images in a slow manner (Paragraph 0135).  Flynn teaches overlaying velocity vector magnitude painted by conventional colorflow velocity display (which reads as a Doppler color flow image) and the viewer can arbitrarily scale the motion displayed on the screen to a fraction of actual speed, effectively allowing realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Paragraph 0135).  Flynn further teaches the overlaying of vector magnitude onto conventional colorflow is performed frame by frame (“updated with each new frame”, Paragraph 0135; Also see processing steps 1-11, Paragraphs 0142-0152, with Step 11 calling for the “Next Frame” to be processed, Paragraph 0152).  Therefore, it is inferred that the motion displayed in “slowmotion” would include not only the velocity vectors but also the background Doppler color flow images, which would read on displaying the Doppler color flow images in a slow manner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle wherein freezing the Doppler color flow image comprises displaying the Doppler color flow images in a slow manner, as taught by Flynn, in order to allow realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Flynn, Paragraph 0135).
Regarding claim 21, the modifications of Sato and Yu, in view of Daigle all the features of claim 20 above.
As disclosed in claim 20 rejection above, Flynn teaches displaying the Doppler color flow images in a slow manner (Paragraph 0135).  Flynn teaches overlaying velocity vector magnitude painted by conventional colorflow velocity display (which reads as a Doppler color flow image) and the viewer can arbitrarily scale the motion displayed on the screen to a fraction of actual speed, effectively allowing realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Paragraph 0135).  The viewer scaling the motion displayed on the screen to a fraction of actual speed, reads on obtaining a ratio selection instruction representing a play ratio selected by the user, and the displaying of the realtime “slowmotion” of the overlaid velocity vector magnitude painted by conventional colorflow velocity display would read on adjusting a play speed of the flow velocity vector information of the target points when the flow velocity vector information and the Doppler color flow images are comparatively displayed according to the play ratio selected by the ratio selection instruction.
Further, in the combination of Sato, Yu, in view of Daigle. and Flynn, the target points would be the user selected target points, since Sato discloses the user selecting the ROI (Sato, Paragraph 0081).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0196237 to Pelissier et al. “Pelissier”.
Regarding claim 23, the modifications of Saito and Yu, in view of Daigle disclose all the features of claim 1 above.
However, the modifications of Sato and Yu, in view of Daigle do not disclose displaying one or more of absolute value of flow velocity, direction of velocity, and acceleration at a position of a cursor on a display interface.
Pelissier teaches displaying a direction of velocity at a position of a cursor on a display interface (Paragraph 0068; Fig. 4).  As seen in Fig. 4, Pelissier teaches a display (Ref. 40) of a vector-marker (arrow 42, Paragraph 0068), that is overlaid on a B-mode image (0068).  Additionally, in Fig. 4, Pelissier teaches cursors (Ref. 46) that indicate the boundaries of the sample volume for which blood flow velocity is being determined (Paragraph 0068), wherein the boundaries represent the region containing the sample volume for which the velocity vector was determined (Paragraph 0068).  Therefore, this reads on displaying a direction of velocity at a position of a cursor on a display.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the method includes displaying a direction of velocity at a position of a cursor on a display interface, as taught by Pelissier, in order to show the changing magnitude and orientation of the measured blood flow at the position of the cursor on the display interface (Pelissier, Paragraph 0068).
Regarding claim 24, the modifications of Sato, Yu, in view of Daigle, and Pelissier disclose all the features of claim 23 above. 
As disclosed in the claim 23 rejection above, Pelissier teaches displaying a vector-marker arrow (Fig. 4, Ref. 42) that indicates the magnitude and orientation of the measured blood flow (Paragraph 0068).  This reads on displaying the direction of velocity of the flow velocity vector information at the position of the cursor on the display interface comprises displaying a direction indication line pointing to a direction of velocity on the display interface which is used for representing the direction (i.e. orientation) of velocity of the flow velocity vector information.  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle, further in view Pelissier as applied to claim 23 above, and further in view of U.S. Patent Application Publication No. 2013/0321262 to “Schecter”, and further in view of U.S. Patent No. 5441052 to “Miyajima”.
Regarding claim 25, the modifications of Sato, Yu, in view of Daigle, and Pelissier disclose all the features of claim 23 above. 
However, the modifications of Sato, Yu, in view of Daigle, and Pelissier do not disclose displaying a circle whose radius is equal to the absolute value of velocity on the display interface for displaying the absolute value of velocity of the flow velocity vector information at the position of the cursor on the display interface.
Schecter teaches in a similar field of endeavor of measuring blood flow (Paragraph 0057).  Schecter teaches visual icons on a touch screen (Paragraph 0077), where the visual icons can be a circle that serves as a visual representation of sensed physical events of specific regions of cardiac tissue, such as velocity of blood flow (Paragraph 0078), wherein the radius of the circular icon represents the amplitude of the sensed event such as pulmonary venous blood flow velocity (Paragraph 0078).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Yu, in view of Daigle, and Pelissier, wherein the method includes displaying a circle whose radius is equal to the value of velocity on the display interface, as taught by Schecter, in order to provide another visual representation of the amplitude of the velocity of blood flow (Schecter, Paragraph 0078).  Providing additional visual representation of the blood flow is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).
However, the modifications of Sato, Yu, in view of Daigle, Pelissier, and Schecter do not disclose wherein the value of velocity is an absolute value.  
Miyajima teaches wherein the value of velocity is an absolute value (Col. 5, lines 40-45; Col. 6, lines 32-37).  Miyajima teaches a velocity/direction calculator that calculates a velocity (“absolute velocity”) of a blood flow (Col. 5, lines 40-45), where the calculated direction and magnitude of a blood flow correspond to the direction and magnitude of an absolute velocity (Col. 6, lines 32-37).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Yu, in view of Daigle, Pelissier, and Schecter, wherein the value of velocity is an absolute value, as taught by Miyajima, in order to provide a more explicit method of calculating the direction and magnitude of blood flow that uses the absolute value of the velocity of the blood flow.  
Therefore, the modifications of Sato, Yu, in view of Daigle, Pelissier, Schecter and Miyajima would teach displaying a circle whose radius is equal to the absolute value of velocity on the display interface for displaying the absolute value of velocity of the flow velocity vector information at the position of the cursor on the display interface, since Schecter teaches displaying a circle whose radius is equal to the value of velocity, Miyajima teaches the value is an absolute value, and Pelissier teaches displaying the value corresponding to the position of a cursor on a display.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0090743 to Kawashima et al. “Kawashima”.
Regarding claim 26, the modifications of Sato, Yu, in view of Daigle disclose all the features of claim 1 above.
However, the modifications of Sato, Yu, in view of Daigle do not disclose wherein the method includes successively connecting multiple positions of a user-selected target point to which said user-selected target point is successively moved in the ultrasound images with connection lines to form a trajectory of said user-selected target point.  
 Kawashima teaches an ultrasonic diagnostic apparatus (Abstract) wherein the method includes successively connecting multiple positions of a target point to which said target point is successively moved in the ultrasound images with connection lines to form a trajectory of said target point (Paragraph 0326, Fig. 62).  Kawashima teaches the operator operates the input device to set measurement points S1 to S5 (Paragraph 0326, which would read on user-selected target points) by moving the cursor displayed with a mouse to each desired position on the image, to successively designate the desired positions, and to successively input pieces of measurement point information corresponding to the respective desired positions (Paragraph 0326). The controller then sequentially operates and outputs the segments that connect the set measurements points to one another, and displays the auxiliary lines indicating the respective segments (Paragraph 0326; Fig. 62, see line segments connecting points S1 to S5).  This reads on successively connecting multiple positions of a user-selected target point to which said user-selected target point is successively moved in the ultrasound images with connection lines to form a trajectory of said user-selected target point.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the method includes successively connecting multiple positions of a user-selected target point to which said user-selected target point is successively moved in the ultrasound images with connection lines to form a trajectory of said user-selected target point, as taught by Kawashima, in order to perform “a way measurement processing”, where a controller is instructed to perform measurement processing at a series of measurement points, and outputting visually, the location of the measurement points with respect to an acquired anatomical image for the user to view (Kawashima, Paragraphs 0325-0326, Fig. 62).
Regarding claim 27, the modifications of Sato, Yu, in view of Daigle, and Kawashima disclose all the features of claim 26 above.
As discussed in the claim 26 rejection above, Kawashima teaches obtaining indication information with regard to the connection lines inputted by a user to generate selection instruction.  Kawashima teaches the operator operates the input device to set measurement points S1 to S5 (Paragraph 0326) by moving the cursor displayed with a mouse to each desired position on the image, to successively designate the desired positions, and to successively input pieces of measurement point information corresponding to the respective desired positions (Paragraph 0326). The controller then sequentially operates and outputs the segments that connect the set measurements points to one another, and displays the auxiliary lines indicating the respective segments (Paragraph 0326; Fig. 62, see line segments connecting points S1 to S5).  By setting the desired measurement points and displaying the selected points as connected points along a path, this reads on obtaining indication information with regard to the connection lines inputted by a user to generate selection instruction.  Additionally, the controller outputting the measurement points sequentially with the line segments, which would be broadly interpreted as indicating a trajectory (since the illustrated connected sequential points as seen in Fig. 62, would indicate a sequential path), based on the operator’s inputs, would read on configuring parameters of the trajectory displayed on the display interface according to the selection instruction.
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle, and further in view of Non-Patent Literature: “Combined Vector Velocity and Spectral Doppler Imaging for Improved Imaging of Complex Blood Flow in the Carotid Arteries” to Ekroll et al. “Ekroll”, and further in view of Kim.
Regarding claim 29, Sato discloses an ultrasound imaging system (“ultrasonic diagnosis apparatus”, Paragraph 0022), comprising:
a probe (“ultrasound probe”, Paragraph 0022; Fig. 1, Ref. 1);
a display device (“monitor”, Fig. 1, Ref. 2); 
a transmitting circuit (“transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11 of apparatus body, Fig. 1, Ref. 10) which excites the probe (the transmitter/receiver supplied drive signal to ultrasound probe, Paragraph 0023) to transmit ultrasound beams (generate an ultrasonic wave”, Paragraph 0023) to a scanning target (“subject P”, Paragraph 0023); 
a receiving circuit (receiver portion of “transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11) and a beam-forming unit (“reception delay circuit”, “adder”, and “quadrature detection circuit” of “transmitter/receiver”, Paragraph 0033), which receive echoes of the focused ultrasound beams to obtain focused ultrasound echo signals (“The ultrasound probe 1 receives a reflected wave from a subject P and converts the received reflected wave into an electrical signal.”, Paragraph 0023; “the transmitted ultrasonic wave is successively reflected on a surface of discontinuity of acoustic impedance in tissues inside the body of the subject P and is received as an echo signal by the piezoelectric vibrators of the ultrasound probe 1”, Paragraph 0024; Paragraph 0033, specifically the receiver receives the echo signal and processed using a reception delay circuit, which is similar to what is performed in the instant application in the form of focus delaying of the received signal, see instant specification, Paragraph 0050, and would read on beamforming, and therefore obtaining focused ultrasound echo signals); 
a data processing unit (“B-mode processing unit”, Fig. 1, Ref. 13; and Doppler processing unit”, Fig. 1, Ref. 14; “Image processor”, Fig. 1, Ref. 15) which:
obtains ultrasound images of at least a portion of the scanning target (See Fig. 4, b-mode image containing ROI, region of interest, Paragraph 0082) according to the focused ultrasound echo signals (“generating an ultrasonic image based on the reflected wave received by the ultrasound probe 1”, Paragraph 0030; wherein the reflected waves are from focused transmitted ultrasonic waves, Paragraph 0031, and the reflected/received waves are processed with a reception delay, Paragraph 0033, which would read on beamforming, and therefore obtaining focused ultrasound echo signals); 
displays the ultrasound images on the display device (monitor, Fig. 1, Ref. 2; monitor 2 displays an ultrasonic image generated in the apparatus body 10, Paragraph 0029; Paragraph 0046, specifically the image generator generators two dimensional images from two-dimensional or three-dimensional ultrasound data, to be displayed on the monitor 2); 
receives location information for user-selected target points in the scanning target (Paragraph 0084, specifically tracking the location of the speckle at the tracking point which is a point that is part of the selected ROI, between the nth frame and the (n-1)th frame); 
obtains flow velocity vector information for the user-selected target points in the scanning target (“the detector 15b calculates motion vectors at a plurality of points in the ROI by performing speckle tracking by cross-correlation between continuous frames or between frames separated from each other by a few frames. Then, in the velocity vector calculation process block, the detector 15b converts the motion vectors into velocity vectors”, Paragraph 0083, wherein the detector 15b is part of the image processor, Fig. 1, Ref. 15); 
obtains Doppler flow velocity information (“The Doppler processing unit reads out the echo data generated by the transmitter/receiver…generate data (Doppler data) in which moving target information such as average speed, distribution, and power is extracted, Paragraph 0037, and the Doppler data is used for generating a color Doppler image, Paragraph 0038; wherein the color Doppler image can be a velocity image, Paragraph 0042);
superimposes the ultrasound images and the flow velocity vector information to form vector flow images (See Fig. 9; “For example, as illustrated in FIG. 9, the image generator 15 a generates a superimposed image in which arrows representing the respective velocity vectors at a plurality of points are superimposed in the ROI of the power image”, Paragraph 0097;  wherein the power image is a Doppler ultrasound image, Paragraph 0042) comprising a flow velocity vector for at least one user-selected target point (Paragraph 0084, specifically the calculated velocity vectors are for each of the tracked points, such as each of the 35 points in the ROI, wherein the velocity vectors represents the movement information of the blood flow behavior, Paragraph 0085, which would read on a flow velocity vector), wherein the flow velocity vector comprises an arrow See Fig. 9, vector arrows displayed within the region of interest), and a direction of the arrow representing the direction of the flow velocity vector at the at least one user-selected target point (inherent in the term velocity vector, since a vector includes a magnitude and direction, and the velocity vector represent the movement information of the blood flow behavior, the direction of the vector at one of the tracked points would represent the direction of blood flow at the tracked point); and
superimposes the ultrasound images and the Doppler flow velocity information to form Doppler color flow images (“The image generator 15a also generates a superimposed image in which a variety of images is superimposed, such as a superimposed image including a B-mode image and a color Doppler image”, Paragraph 0047, wherein the image generator is part of the image processor, Ref. 15, See. Fig. 1). 
However, Sato does not disclose the system which: transmits plane ultrasound beams to the scanning target; receive echoes of the plane ultrasound beams to obtain plane ultrasound echo signals; obtains flow velocity vector information for the user-selected target points in the scanning target according to the plane ultrasound echo signals; obtains Doppler flow velocity information according to the plane ultrasound echo signals; and a length of the arrow representing a magnitude of the flow velocity vector at the at least one user-selected target point.  
Yu teaches a system for carrying out vector projectile imaging, VPI, (Paragraph 0031) that transmits plane ultrasound beams to the scanning target (“the array 10 transmits a series of ultrasonic unfocused, steered plane waves 11 into the tissue”, Paragraph 0032, See Fig. 1A);
receive echoes of the plane ultrasound beams to obtain plane ultrasound echo signals (The transducer 10 also receives the waves reflected from the tissue at different receive steering angles”, Paragraph 0032, and applied to a Beam Former 30, Paragraph 0033; wherein the reflected waves are from the ultrasonic unfocused, steered plane waves, Paragraph 0032, and therefore the received reflected waves read on plane ultrasound echo signals, See also Paragraph 0036); 
obtains flow velocity vector information for the scanning target according to the plane ultrasound echo signals (VPI provides estimates of flow velocity vectors, Paragraph 0009; the received plane wave signals are processed with a least squares vector estimation circuit 22 that determines axial-lateral vector components which depict the magnitude of the velocity and direction of the flow, Paragraphs 0034, See also Paragraphs 0040-0042); 
Additionally, Yu teaches duplex visualization method in which color-encoded particle projectiles are rendered as arrows wherein color code and length are both related to the velocity magnitude at a particular location in the imaged vasculature and the direction of the projectiles shows flow direction (Paragraph 0034; VPI provides quantitative flow visualization through dynamic rendering of color-encoded particle projectiles, Paragraph 0054). This would read on a length of the arrow representing a magnitude of the flow velocity vector. 
Daigle teaches the system obtains Doppler flow velocity information according to the plane ultrasound echo signals (“use a combination of unfocused transmit plane waves steered to propagate in different directions, and improve lateral resolution of the Color Flow image over the entire field of view. The method can be adapted to use a combination of unfocused transmit plane waves”, Paragraph 0090; wherein improving the lateral resolution of the color flow image infers that a color flow image is generated, and it is further inherent that the color flow image when generated from a color power doppler method, See heading that cited portion is under, Paragraph 0082, would contain Doppler flow velocity information.  This is similar to what is cited in the instant specification, Paragraph 00142, “the Doppler flow imaging herein may be color Doppler flow imaging (CDFI) techniques.”).
Yu explicitly teaches obtaining Doppler flow velocity information according to the plane ultrasound echo signals and generating Doppler color flow images according to the Doppler flow velocity information since Daigle is incorporated by reference in Yu (See Paragraph 0093 of Yu).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention wherein in obtaining a flow velocity vector, the transmit circuit transmits plane ultrasound beams to the scanning target and the receiving circuit receive echoes of the plane ultrasound beams to obtain plane ultrasound echo signals instead of transmitting and receiving focused ultrasound beams; and the system obtains flow velocity vector information target points in the scanning target according to the plane ultrasound echo signals; obtains Doppler flow velocity information according to the plane ultrasound echo signals; and a length of the arrow representing a magnitude of the flow velocity vector, as taught by Yu, in view of Daigle, since such a modification would be a simple substitution of one known element for another to obtain predictable results, i.e. substituting transmitting focused ultrasound beams and receiving the echoes of the focused ultrasound beams with transmitting plane ultrasound beams and receiving echoes of the plane ultrasound beams, which based on the teachings of Daigle, would achieve extremely fast frame rates (Daigle, Paragraph 0059) and allow improved accuracy in the blood velocity estimate (Daigle, Paragraph 0067) (Also see MPEP 2143.B).  Further, obtaining Doppler flow velocity information according to the plane ultrasound echo signals provides approximate mean flow velocities in the region of interest (Daigle, Paragraph 0010).
Therefore, in the combination of Saito and Yu, in view of Daigle, Saito would transmit focused ultrasound beams (Saito, Paragraphs 0025, 0031) to acquire B-mode image data (Paragraph 0038), and for the Doppler color flow mapping (CFM) (Saito, Paragraphs 0037, 0038) would use the unfocused plane wave method as taught by Yu (Paragraph 0032) and Daigle (Paragraph 0090), on the selected region of interest as disclosed by Saito (Paragraph 0081), to generate the velocity vectors, which would read on obtaining flow velocity vector information for the user-selected target points in the scanning target, and the arrows representing the flow velocity vectors would be those of the user-selected ROI, i.e. target points.
However, the combination of Saito and Yu, in view of Daigle, does not explicitly disclose the probe alternately transmit focused ultrasound beams and plane ultrasound beams.
Ekroll teaches wherein the probe (probe, Page 1630, right column, Section: Imaging Schemes) alternately transmit focused ultrasound beams and plane ultrasound beams (Page 1632, Left column, specifically the combined scheme consisted of focused B-mode imaging with four interleave groups, interrupted by a plane wave Doppler transmissions, wherein the focused B-mode imaging consists of acquiring 32 lines, wherein as shown in Fig. 1, in focused B-mode, one focused beam is generated to acquire each line, and therefore 32 focused beams would be generated for the focused B-mode of 32 lines, which is followed by one plane wave Doppler transmission, and then followed by the next group of focused B-mode imaging; this would read on alternately transmitting focused ultrasound beams and plane ultrasound beams).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the probe alternately transmit focused ultrasound beams and plane ultrasound beams, as taught by Ekroll, in order to acquire B-mode images, which are considered clinically important (Page 1637, Right Column, Section: Discussion) using the focused ultrasound beams, which has the advantages of increased penetration, resolution, and contrast (Page 1637, Right Column, Section: Discussion), while using a plane wave beam for Doppler and vector velocity imaging for improved robustness and temporal resolution, (Page 1630, Left column), with increased acquisition or frame rates (Page 1630, Right column).
However, the modifications of Sato, Yu, in view of Daigle, and Ekroll does not explicitly disclose wherein the data processing unit comparatively displays the vector flow images and the Doppler color flow images on the display device.  
Kim teaches wherein the data processing unit comparatively displays the vector flow images and the Doppler color flow images on the display device (Paragraphs 0084, 0087; See Fig. 18).  Kim teaches a display unit (Ref. 150) of the ultrasound system (Ref. 100) that may display various images formed by the processing unit (Ref. 130) (Paragraph 0087).  As shown in Fig. 18, the processing unit may form a brightness motion mode image (BI, Fig. 18) and a color motion mode image (VI2, Fig. 18).  As shown in both images (reads as windows) vectors based on extracted vector information are displayed in both images/windows (Paragraph 0084).  Therefore, this would read on the data processing unit comparatively displays the vector flow images and the Doppler color flow images on the display device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Yu, in view of Daigle, and Ekroll, wherein the data processing unit comparatively displays the vector flow images and the Doppler color flow images on the display device, as taught by Kim, in order to provide an alternative displaying modes to more easily discern the differences between the vector flow images and the color doppler images (i.e. Doppler color flow images).
Regarding claim 30, the modifications of Sato, Yu, in view of Daigle, Ekroll, and Kim disclose all the features of claim 29 above.
As disclosed in the claim 29 rejection above, the modifications of Sato, Yu, in view of Daigle, Ekroll, and Kim teaches the transmitting circuit excites the probe to transmit the plane ultrasound beams to the scanning target along an ultrasound propagation direction; and the receiving circuit and the beam-forming unit receive the echoes of the plane ultrasound beams to obtain a group of plane ultrasound echo signals.  More specifically, as disclosed in the claim 29 rejection above, Yu teaches the transmitting circuit excites the probe to transmit the plane ultrasound beams to the scanning target along an ultrasound propagation direction (“the array 10 transmits a series of ultrasonic unfocused, steered plane waves 11 into the tissue”, Paragraph 0032, see Fig. 1A); and the receiving circuit and the beam-forming unit receive the echoes of the plane ultrasound beams (The transducer 10 also receives the waves reflected from the tissue at different receive steering angles”, Paragraph 0032; wherein the reflected waves are from the ultrasonic unfocused, steered plane waves, Paragraph 0032; wherein the received data is applied to Beam-Forming circuits, Paragraph 0033) to obtain a group of plane ultrasound echo signals (Paragraph 0036, for each series of transmission events M, there is a corresponding group of N reception data, forming a MN pair).  
Sato further discloses the data processing unit (“B-mode processing unit”, Fig. 1, Ref. 13; and Doppler processing unit”, Fig. 1, Ref. 14; “Image processor”, Fig. 1, Ref. 15) further calculates a displacement and direction of movement of the user-selected target point (points within the user selected ROI, Paragraph 0081, 0084) in the scanning target in a pre-set time interval according to the group of ultrasound echo signals to generate the flow velocity vector information of the user-selected target point (“The detector 15 b calculates a motion vector by tracking which position the speckle at the tracking point in “the (n−1)th frame” moves to in “the n-th frame.” Then, in the “velocity vector calculation process” illustrated in FIG. 5, the detector 15 b calculates a velocity vector from the motion vector using the frame-to-frame time difference between the two frames that are targets of the cross-correlation process. For example, as illustrated in FIG. 6B, the detector 15 b calculates the velocity vector for each of 35 points in the ROI in “the n-th frame.” The detector 15 b calculates the velocity vectors in time sequence for each of a plurality of points in the ROI by repeatedly performing the process above among blood flow images.”, Paragraph 0084, wherein detector 15b is part of the image processor, See Fig. 1, Ref. 15 and 15b), and obtains the Doppler flow velocity information according to the group of ultrasound echo signals (“the CFM processing unit generates a set of “velocity, distribution, power” data in a packet”, Paragraph 0061, wherein the CFM processing unit is part of the Doppler Processing unit, See Fig. 1, Ref. 14 and 14a).  
Therefore in the combination of Sato, Yu, in view of Daigle, Ekroll, and Kim, in calculating a displacement and direction of movement of the user-selected target points in the canning target, the ultrasound echo singles to generate the flow velocity vector information and Doppler flow velocity information would be from the group of plane ultrasound echo signals.
Regarding claim 31, the modifications of Sato, Yu, in view of Daigle, Ekroll, and Kim disclose all the features of claim 29 above.
As disclosed in the claim 29 rejection above, the modifications of Sato, Yu, in view of Daigle, Ekroll, and Kim teaches the transmitting circuit excites the probe to transmit the plane ultrasound beams to the scanning target along an ultrasound propagation direction; and the receiving circuit and the beam-forming unit receive the echoes of the plane ultrasound beams to obtain a group of plane ultrasound echo signals.  More specifically, as disclosed in the claim 29 rejection above, Yu teaches the transmitting circuit excites the probe to transmit the plane ultrasound beams to the scanning target along an ultrasound propagation direction (“the array 10 transmits a series of ultrasonic unfocused, steered plane waves 11 into the tissue”, Paragraph 0032, see Fig. 1A); and the receiving circuit and the beam-forming unit receive the echoes of the plane ultrasound beams (The transducer 10 also receives the waves reflected from the tissue at different receive steering angles”, Paragraph 0032; wherein the reflected waves are from the ultrasonic unfocused, steered plane waves, Paragraph 0032; wherein the received data is applied to Beam-Forming circuits, Paragraph 0033) to obtain a group of plane ultrasound echo signals (Paragraph 0036, for each series of transmission events M, there is a corresponding group of N reception data, forming a MN pair).  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle, further in view of Ekroll, further in view of Kim, as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. US2004/0267127 to Abend et al. “Abend”, and further in view of Flynn.
Regarding claim 32, the modifications of Sato, Yu, in view of Daigle, Ekroll, and Kim disclose all the features of claim 29 above.
Sato discloses the system further comprising: a human-machine interaction device (“input device”, Paragraph 0022; Fig. 1, Ref. 3) which is used to obtain instructions inputted by an user (“The input device 3 has, for example, a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, and a trackball for accepting a variety of setting requests from the operator of the ultrasonic diagnosis apparatus and transferring the accepted setting requests to the apparatus body 10”, Paragraph 0027).
Sato also discloses an initial set of target points in the scanning target (“The operator refers to the monitor 2 and uses the input device 3 to set the region of interest in which the operator wishes to observe the blood flow behavior”, Paragraph 0081; wherein the region of interest, ROI, contains tracking points that are set, Paragraph 0084).
However, Sato does not teach selecting the user-selected target points from an initial set of target points.  
Abend teaches selecting the user-selected target points from an initial set of target points (Paragraphs 0139, 0271, 0296).  Abend teaches obtaining a low resolution map, with feature coordinates recorded, and the current field of view highlighted, outlined, or presented as a color flow map (Paragraph 0296).  This would read on an initial set of target points.  Abend then teaches that points to be monitored in the current field are then selected by moving a cursor along the display (point and click), wherein the selected points are Doppler processed and tracked (Paragraph 0296).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Yu, in view of Daigle, Ekroll, and Kim, wherein the system includes selecting the user-selected target points from an initial set of target points, as taught by Abend, in order for expanded data collection and long term continuous and unattended blood flow monitoring (Abend, Abstract).
However, the modifications of Sato, Yu, in view of Daigle, Ekroll, Kim, and Abend do not disclose wherein the initial set of target points are randomly chosen from a distribution density instruction selected by the user.  
Flynn teaches a data processing unit (host computer 72, Paragraph 0179) that obtains a distribution density instruction selected by the user and randomly chooses an initial set of target points in the scanning target according to the distribution density instruction (host computer 72 utilizes the pixel-based application processing software 84, Paragraph 0179; “In particle flow visualization, a randomly placed set of particles fills all detected flow regions in the image. The particle spatial density is statistically uniform. User preference controls the spatial density of the particles.”, Paragraph 0137; “User Sets Pixel Density D”, Paragraph 0156; “Choose Npart random subset of flow pixels”, Paragraph 0159). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Yu, in view of Daigle, Ekroll, and Kim, wherein the initial set of target points are randomly chosen from a distribution density instruction selected by the user, as taught by Flynn, in order to produce a set of target points that are statically uniform, based on the user preference of spatial density of the particles or target points (Flynn, Paragraph 0137).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 33 above, and further in view of Ekroll.
Regarding claim 35, the modification of Sato and Yu, in view of Daigle disclose all the features of claim 33 above.
As disclosed in the claim 33 rejection above, Yu, in view of Daigle teaches the Doppler flow velocity information is derived from the plane ultrasound beams (Daigle teaches: “use a combination of unfocused transmit plane waves steered to propagate in different directions, and improve lateral resolution of the Color Flow image over the entire field of view. The method can be adapted to use a combination of unfocused transmit plane waves”, Paragraph 0090; wherein improving the lateral resolution of the color flow image infers that a color flow image is generated, and it is further inherent that the color flow image when generated from a color power doppler method, See heading that cited portion is under, Paragraph 0082, would contain Doppler flow velocity information.  This is similar to what is cited in the instant specification, Paragraph 00142, “the Doppler flow imaging herein may be color Doppler flow imaging (CDFI) techniques.”).
However, the modifications of Sato and Yu, in view of Daigle do not disclose alternately transmitting the focused ultrasound beams and the plane ultrasound beams.
Ekroll teaches wherein the probe (probe, Page 1630, right column, Section: Imaging Schemes) alternately transmit focused ultrasound beams and plane ultrasound beams (Page 1632, Left column, specifically the combined scheme consisted of focused B-mode imaging with four interleave groups, interrupted by a plane wave Doppler transmissions, wherein the focused B-mode imaging consists of acquiring 32 lines, wherein as shown in Fig. 1, in focused B-mode, one focused beam is generated to acquire each line, and therefore 32 focused beams would be generated for the focused B-mode of 32 lines, which is followed by one plane wave Doppler transmission, and then followed by the next group of focused B-mode imaging; this would read on alternately transmitting focused ultrasound beams and plane ultrasound beams).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the probe alternately transmit focused ultrasound beams and plane ultrasound beams, as taught by Ekroll, in order to acquire B-mode images, which are considered clinically important (Page 1637, Right Column, Section: Discussion) using the focused ultrasound beams, which has the advantages of increased penetration, resolution, and contrast (Page 1637, Right Column, Section: Discussion), while using a plane wave beam for Doppler and vector velocity imaging for improved robustness and temporal resolution, (Page 1630, Left column), with increased acquisition or frame rates (Page 1630, Right column).
Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 1 above, and further in view of Ekroll.
Regarding claim 36, the modification of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Yu, in view of Daigle teaches the vector flow images is derived from the plane ultrasound beams (VPI provides estimates of flow velocity vectors, Paragraph 0009; the received plane wave signals are processed with a least squares vector estimation circuit 22 that determines axial-lateral vector components which depict the magnitude of the velocity and direction of the flow, Paragraphs 0034, See also Paragraphs 0040-0042; VPI provides quantitative flow visualization through dynamic rendering of color-encoded particle projectiles, Paragraph 0054, wherein the visualization would read on an image) 
However, the modifications of Sato and Yu, in view of Daigle do not disclose alternately transmitting the focused ultrasound beams and the plane ultrasound beams.
Ekroll teaches wherein the probe (probe, Page 1630, right column, Section: Imaging Schemes) alternately transmit focused ultrasound beams and plane ultrasound beams (Page 1632, Left column, specifically the combined scheme consisted of focused B-mode imaging with four interleave groups, interrupted by a plane wave Doppler transmissions, wherein the focused B-mode imaging consists of acquiring 32 lines, wherein as shown in Fig. 1, in focused B-mode, one focused beam is generated to acquire each line, and therefore 32 focused beams would be generated for the focused B-mode of 32 lines, which is followed by one plane wave Doppler transmission, and then followed by the next group of focused B-mode imaging; this would read on alternately transmitting focused ultrasound beams and plane ultrasound beams).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein the probe alternately transmit focused ultrasound beams and plane ultrasound beams, as taught by Ekroll, in order to acquire B-mode images, which are considered clinically important (Page 1637, Right Column, Section: Discussion) using the focused ultrasound beams, which has the advantages of increased penetration, resolution, and contrast (Page 1637, Right Column, Section: Discussion), while using a plane wave beam for Doppler and vector velocity imaging for improved robustness and temporal resolution, (Page 1630, Left column), with increased acquisition or frame rates (Page 1630, Right column).
Regarding claim 37, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 1 above.
However, the modifications of Sato and Yu, in view of Daigle, do not explicitly disclose wherein one plane ultrasound beam is transmitted after a plurality of focused ultrasound beams.
Ekroll teaches wherein one plane ultrasound beam is transmitted after a plurality of focused ultrasound beams (Page 1632, Left column, specifically the combined scheme consisted of focused B-mode imaging with four interleave groups, interrupted by a plane wave Doppler transmissions, wherein the focused B-mode imaging consists of acquiring 32 lines, wherein as shown in Fig. 1, in focused B-mode, one focused beam is generated to acquire each line, and therefore 32 focused beams would be generated for the focused B-mode of 32 lines, which is followed by one plane wave Doppler transmission).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein one plane ultrasound beam is transmitted after a plurality of focused ultrasound beams, as taught by Ekroll, in order to acquire B-mode images, which are considered clinically important (Page 1637, Right Column, Section: Discussion) using the plurality of focused ultrasound beams, which has the advantages of increased penetration, resolution, and contrast (Page 1637, Right Column, Section: Discussion), while using a plane wave beam for Doppler and vector velocity imaging for improved robustness and temporal resolution, (Page 1630, Left column), with increased acquisition or frame rates (Page 1630, Right column).	 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, further in view of Daigle as applied to claim 38 above, and further in view of U.S. Patent Application Publication No. 2016/0106391 to Jensen et al. “Jensen”.
Regarding claim 39, the modifications of Sato and Yu, in view of Daigle disclose all the features of claim 38 above. 
As disclosed in the claim 1 rejection above, Yu teaches wherein a length and direction of an arrow respectively corresponds to a magnitude and direction of the flow velocity vector (Paragraph 0034).  
However, the modifications of Sato wherein each flow velocity vector includes at least two arrows, wherein the first arrow corresponds to the flow velocity vector according to the first plane ultrasound beam in the first ultrasound propagation direction, and a second arrow corresponds to the flow velocity vector according to the second plane ultrasound beam in the first ultrasound propagation direction.
Jensen teaches wherein each flow velocity vector includes at least two arrows, wherein the first arrow corresponds to the flow velocity vector according to the first plane ultrasound beam in the first ultrasound propagation direction, and a second arrow corresponds to the flow velocity vector according to the second plane ultrasound beam in the first ultrasound propagation direction (See Fig. 4, Paragraphs 0047-0050, specifically, Jansen teaches using two ultrasound arrays, generating a first scan plane 308 and a second scan plane 310 onto a vessel, wherein the 3D transvers flow 402 can be expressed as VA, which is the velocity in the second plane 310 and VB, which is the velocity in the first plane 308, as depicted in Fig. 4.; wherein Jansen further teaches that these flow velocity information can be presented in a display monitor 128, See Paragraph 0042).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, in view of Daigle, wherein each flow velocity vector includes at least two arrows, wherein the first arrow corresponds to the flow velocity vector according to the first plane ultrasound beam in the first ultrasound propagation direction, and a second arrow corresponds to the flow velocity vector according to the second plane ultrasound beam in the first ultrasound propagation direction, as taught by Jensen, in order to be able display the components of the velocity vectors that constitute the transverse flow of a blood vessel (Jensen, Paragraph 0049).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, and 10-32 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the examiner will address any remaining arguments that still apply.  
With regards to claims 1, 29, and 32 Applicant argues that the points of “The Office Action Fig. 9” are not user selected as recited in the newly amended claims 1 and 29, but are automatically generated for a particular ROI. 
The examiner respectfully disagrees.  The referenced Fig. 9, is Fig. 9 from prior art to Sato (US2013/0150717).  As stated in Paragraph 0081 of Sato, the operator uses the input device 3 to set the region of interest, and Paragraph 0084, the region of interest contains the tracking points that are set.  Therefore, this would read on the tracking points being user selected.  Therefore, applicant’s arguments are not persuasive, and Claim 1 remains rejected.  Claim 29 remains rejected for similar reasons as claim 1.
Applicant’s remaining arguments concerning the use of plane waves, and the length of the arrow corresponding to the magnitude of the flow velocity vector are newly amended limitations are addressed by Yu, in view of Daigle, in the new combination of prior art.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793